DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
This is a Corrected Notice of Allowance to indicate the allowable claims 1, 3-13, 15-20 and 22-23.
In response to Office action mailed 12/13/2021, Applicants amended claims 1, 3, 4, 7, 11-13, 15 and 19-20, cancelled claims 2, 14 and 21 and added claims 22-23 in the response filed 02/14/2022.
Claim(s) 1, 3-13, 15-20 and 22-23 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1, 3-13, 15-20 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a plurality of memory dies; a plurality of through-silicon vias (TSVs), each TSV in electrical communication with each of the plurality of memory dies; and circuitry configured to: electrically couple, via a transistor, a pair of signaling TSVs of the plurality of TSVs to one another within a memory die of the plurality of memory dies to form a passive circuit that extends (a) along a first signaling TSV of the pair of signaling TSVs between a package substrate or another memory die of the plurality of memory dies and the memory die, (b) across the transistor, and (c) along a second signaling TSV of the pair of signaling TSVs between the memory die and the other memory die or the package substrate, and apply a test voltage to the passive circuit.
Claims 3-11 and 22 are allowed, because they depend from the allowed claim 1.  
Independent claim 12 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 12, at least one memory die; at least two through-silicon vias (TSVs), each TSV in electrical communication with each of the at least one memory die; and circuitry configured to: activate a transistor within a memory die of the at least one memory die; such that a pair of signaling TSVs of the at least two TSVs are electrically coupled to one another to form a passive circuit, that extends (a) along a first signaling TSV of the pair of signaling TSVs, (b) across the transistor, and (c) along a second signaling TSV of the pair of signaling TSVs, and while activating the transistor, apply at least one test signal to the passive circuit to detect degradation on at least a portion of the first signaling TSV or on at least a portion of the second signaling TSV.
Independent claim 13 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 13, electrically coupling, a pair of signaling through-silicon vias (TSVs), wherein electrically coupling the pair of signaling TSVs includes activating a transistor such that the pair of signaling TSVs are electrically coupled to one another within a memory die to form a passive circuit that extends (a) along a first-4- 155318195.1Application No. 16/706,642Attorney Docket No. 010829-9428.US00signaling TSV of the pair of signaling TSVs, (b) across the transistor, and (c) along a second signaling TSV of the pair of signaling TSVs; determining a resistance of the passive circuit; and based at least in part on the determined resistance, determining whether  the first signaling TSV or the second signaling TSV includes degradation.
Claims 15-20 and 23 are allowed, because they depend from the allowed claim 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895


                                                                                                                                                                                 /KYOUNG LEE/Primary Examiner, Art Unit 2895